DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, 23 recite an “uppermost planar surface” that abuts the cover portion abuts, but as can be seen in Fig. 7 of the original closure that planar portion 28 that abuts the cover  portion is not an uppermost portion  Therefore, the limitation is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 23 recite an “uppermost planar surface” but it is unclear what the planar surface is uppermost in relation to.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 9, 23-26, 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urciuoli et al. (U.S. Patent No. 5,507,406) in view of Guillin (U.S. Design Patent No. 336,850) and Brilliant et al. (U.S. Patent No. 5,897,011).
Urciuoli discloses a plastic, tamper-resistant/evident container (Abstract) comprising: a circular cover portion (50) including a horizontally extending peripheral flange (253); a base portion (10) including an upper peripheral rim (222, 2212, 217) which includes an uppermost planar surface (at 222, and uppermost with respect to edge 223); and wherein, when the container is closed, the horizontally extending peripheral flange of the cover portion abuts the uppermost planar surface of the upper peripheral rim of the base portion (Fig. 2) and an outer peripheral edge of the upper peripheral rim of the base portion is positioned outwardly  an outer edge of the horizontally extending peripheral flange of the cover portion substantially around the perimeter of the container thereby restricting finger access to the outwardly extending flange of the cover and deterring  unauthorized opening of the container (Fig. 2), wherein a skirt depends downwardly from the upper peripheral rim of the base portion (Fig. 2), wherein the base portion includes an upwardly projecting bead (Fig. 2) extending substantially about the perimeter of the upper peripheral rim, wherein the upwardly projecting bead surrounds the outer edge of the horizontally extending peripheral flange of the cover portion when the container is closed, and wherein the cover portion includes a peripheral locking shoulder (at 263), wherein the horizontally extending peripheral flange extends outward from the peripheral locking shoulder of the cover portion, wherein the base portion includes an extending rim, and wherein, when the container is closed, the peripheral locking shoulder of the cover portion and the extending rim of the base portion form an 
Urciuoli fails to teach wherein the container is transparent and one piece, a tamper-evident hinge joining the cover portion with the base portion, the hinge including a frangible section, wherein the hinge extends from a lower edge of the skirt to the cover portion, wherein the cover portion, the base portion, the hinge and the skirt are thermoformed from a single sheet of material, wherein the frangible section includes at least one line of weakness, wherein the frangible section includes at least one score line.
Guillen teaches that it is known in the art to manufacture a container in once piece with a hinge (Figs. 1, 2). Brilliant teaches that it is known in the art to manufacture a container that is one-piece and transparent (col. 2, lines 32-33), a tamper-evident hinge (26) joining the cover portion with the base portion, the hinge including a frangible section (54), wherein the hinge extends from a lower edge of the skirt to the cover portion (Fig. 3), wherein the cover portion, the base portion, the hinge and the skirt are thermoformed from a single sheet of material (Claim 8), wherein the frangible section includes at least one line of weakness (col. 2, lines 18-20), wherein the frangible section includes at least one score line.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a hinge, as taught by Guillen and Brilliant, so that the lid and base could be initially maintained together and so that the components could be molded together. In the modified container access to 
Regarding claims 8 and 27, the modified container of Urciuoli teaches wherein a skirt depends downwardly from the upper peripheral rim of the base portion, wherein the hinge extends from a lower edge of the skirt to the cover portion (Brilliant, Fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the skirt and hinge with the same dimensional height, since Brilliant shows this relationship in the drawings and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A).

Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urciuoli  as modified above in view of Adams et al. (U.S. Patent No. 5,040,695).
Urciuoli fails to teach two parallel score lines,
Adams teaches that it is known in the art to manufacture a container with a tamper-evident hinge, the hinge including a frangible section (18, 19, 20), wherein there are parallel frangible sections (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Urciuoli with the hinge taught by Adams, so that a user could completely remove the cover from the base and such a modification would be a simple substitution one known element for another to achieve the same result. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urciuoli as modified above in view of Terauds (U.S. Patent No. 4,535,889).
Urciuoli fails to teach vents.
Terauds teaches that vents (102) can be placed on a container.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Urciuoli with vents, as taught by Terauds, in order to allow air to enter and exit the container.

Claims 11-20 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urciuoli as modified above in view of Hayes et al. (U.S. Patent No. 5,979,687).
Urciuoli teaches all the claimed limitations as shown above but fails to teach the claimed lock.
Hayes teaches that it is known in the art to manufacture a container with a lock (30a, 30b) for maintaining the outwardly extending peripheral flange of the cover portion adjacent to the upper peripheral rim of the base portion when the container is closed, wherein the lock in non-permanent and facilitates the reattachment of the cover portion with the base portion, wherein the lock is defined on a side of the container opposite the hinge (Fig. 3), wherein the lock includes corresponding male and female engaging members (Fig. 9b).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Urciuoli with a lock, in order .

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urciuoli as modified above in view of Hayes.
Urciuoli teaches wherein a skirt depends downwardly from the upper peripheral rim of the base portion, wherein the hinge extends from a lower edge of the skirt to the cover portion (Brilliant, Fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the skirt and hinge with the same dimensional height, since Brilliant shows this relationship in the drawings and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A).

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. The arguments have been addressed in the modified and additional rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733